—In an action, inter alia, for specific performance of an option to purchase real property contained in a lease agreement, the plaintiff appeals from a judgment of the Supreme Court, Putnam County (Sweeny, J.), ' dated September 8,1998, which, after a nonjury trial, dismissed the action.
Ordered that the judgment is affirmed, with costs.
It is well settled that the term “first option” to purchase means the right of first refusal, and that it is not an absolute option to purchase (see, R. I. Realty Co. v Terrell, 254 NY 121, 124-125; Blau-Par Corp. v Reliance Chem. Corp., 170 AD2d 811, 812-813). The general merger clause in the lease precludes the plaintiff’s claims of reliance upon oral and written representations to the contrary (see, Sioris v 25 W. 43rd St. Co., 223 AD2d 475). The plaintiff was afforded a full nonjury trial, in which its claims, including that of mutual mistake, *321were considered and properly rejected by the trial court. O’Brien, J. P., Sullivan, Goldstein and H. Miller, JJ., concur.